T. M. Burns, J.
Because of the almost 14-year history of this case, only a summary of the facts ' will be presented.
Plaintiff was an employee of the Michigan Department of Revenue (DOR). She received an unsatisfactory service rating because of an antagonistic attitude toward her superiors which disrupted her work area. Plaintiff appealed the rating to the Michigan Civil Service Commission (CSC). The CSC affirmed the rating. Plaintiff appealed to the state personnel director. He found no error. In the course of these appeals, plaintiff sent letters to the various parties including the CSC and the Governor accusing her superiors of lies, cover-ups, and other forms of misbehavior, improprieties and criminal conduct. Before she was done, plaintiff had made written accusations against the state revenue commission, the chief deputy commissioner, the personnel officer of the department of revenue, the state personnel director and others. Her most vehement and serious charges, however, were made against her supervisors in the DOR. Plaintiff was advised by both DOR supervisors and the state personnel director that her conduct exhibited great disloyalty and was unbecoming a state employee. She was warned that a continuation of such conduct could result in her dismissal. Plaintiff then wrote a letter to the Governor in which she characterized her immediate supervisor as a liar and embezzler.
A DOR commissioner then ordered plaintiff to undergo a psychiatric examination by a psychia*671trist chosen by the department. Plaintiff failed to keep the appointment with the psychiatrist and was dismissed from her job. The stated reasons for her dismissal were: (1) "continuation of her irresponsible accusations of and contemptuous attitude toward departmental supervision” and (2) failure to keep an appointment with the department-selected psychiatrist. The CSC upheld the dismissal on appeal, finding that both of the stated reasons were true. The DOR rescinded the dismissal, however, and placed plaintiff on sick leave upon recommendation of her psychiatrist. Plaintiff later presented a report from another psychiatrist who concluded that plaintiff was not ill. She also signed a written apology in which she retracted the accusations against DOR and CSC personnel. She agreed to refrain from any continuation of such charges and stated that she understood that continuation of such charges would result in her dismissal.
Two weeks later, plaintiff wrote a letter to the CSC seeking to appeal the affirmance of her original dismissal. The letter contained, once again, assertions of bad faith and corruption on the part of DOR and CSC personnel. Because of this letter, plaintiff was again dismissed by DOR. Plaintiff appealed. The CSC upheld the dismissal.
Plaintiff then informed the state personnel director that a transcript of a previous hearing had been altered illegally and that she was seeking an investigation by the Ingham County Prosecutor and the Attorney General. The CSC later denied plaintiffs request that it reconsider its affirmance of her dismissal. Plaintiff again wrote to the Governor asking him to look into the "fraud and conspiracy”. She thereafter informed all parties involved (including DOR and CSC personnel, the *672state personnel director and a DOR commissioner) that she would publish a story about the part they played in "certain alleged frauds, criminal conspiracies, libel, slander, perjury, and bribery * * *
Plaintiff filed a motion in the Ingham County Circuit Court for leave to file a delayed appeal and for leave to file a complaint against the DOR. Both motions were granted but the complaint was later dismissed. The trial court permitted plaintiff to present additional testimony. The judge subsequently filed an opinion in which he stated that he allowed the additional testimony because of plaintiff’s complaints that she had not been afforded a full hearing before the CSC. The judge ruled that after hearing all the testimony, he felt that the plaintiff had failed to establish that the defendants were in error in discharging her. Plaintiff then requested more specific and complete findings of fact. The court complied, finding that plaintiff was guilty of conduct unbecoming a state employee. He found that plaintiff’s accusatory letters were written in bad faith and that she failed to establish any irregularities in the procedures followed by the CSC. This Court granted plaintiff’s application for leave to file a delayed appeal.
Appellate review of findings of fact and decisions of the CSC must include a determination that such findings and rulings are authorized by law and, in cases in which a hearing is required, whether the same are supported by competent, material and substantial evidence on the whole record. Const 1963, art VI, § 28. Viculin v Department of Civil Service, 386 Mich 375; 192 NW2d 449 (1971).
Plaintiff’s first dismissal was based upon two factors: her accusations of and contemptuous attitude toward departmental supervision and her failure to keep an appointment with a department-*673selected psychiatrist. The second basis is not "authorized by law”. Peterson v Department of Natural Resources, 392 Mich 68; 219 NW2d 34 (1974). Plaintiffs dismissal for that reason was improper.
Plaintiffs later dismissal was based upon her unbecoming conduct. Throughout the course of the many appeals of various actions taken by the defendants, plaintiff made written statements charging practically everyone involved in the controversy with crimes ranging from perjury to embezzlement. Many of those statements were made in the form of attempts to appeal actions taken by the defendants; others were not. Many of the charges had nothing whatever to do with any of the actions taken against her or her attempts to appeal those actions. We cannot conclude that the findings of the CSC or the trial court that plaintiff had engaged in conduct unbecoming a state employee were not supported by competent, material and substantial evidence. The record is full of vitriolic statements made by plaintiff challenging the integrity and morality of many DOR and CSC officials and personnel. Plaintiff was given several opportunities in administrative hearings and in the circuit court to substantiate and defend those charges. Plaintiff simply was unsuccessful. Any claim by plaintiff that she was denied due process of law would be spurious. The CSC and the circuit court judge bent over backward to let plaintiff work out her problems and to present her side of the story. Plaintiff was given much more than her day in court.
Affirmed.
N. J. Kaufman, P. J., concurred.